360 S.W.3d 926 (2012)
STATE of Missouri, Respondent,
v.
Grady F. DORTCH, Jr., Appellant.
No. WD 71912.
Missouri Court of Appeals, Western District.
March 13, 2012.
*927 Kent Denzel, Columbia, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Division Three: KAREN KING MITCHELL, P..J., JAMES M. SMART, JR., and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Grady Dortch appeals his conviction of first-degree murder and one count of armed criminal action. The judgment of the trial court is affirmed. Rule 30.25(b).